                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
CHARLES W. GOULD,              :
                               :
          Petitioner,          :    Civ. No. 18-9406 (NLH)
                               :
     v.                        :    OPINION
                               :
WILLIE BONDS, et al.,          :
                               :
          Respondents.         :
______________________________:


     Petitioner Charles W. Gould (“Petitioner”), a prisoner

presently incarcerated at South Woods State Prison in Bridgeton,

New Jersey, brought a petition under 28 U.S.C. § 2254 for a Writ

of Habeas Corpus before this Court.   See ECF No. 1.   At the time

of filing, Petitioner concurrently submitted an application to

proceed in forma pauperis (“IFP”), which was granted. See ECF

Nos. 2, 3. On September 30, 2019, this Court issued an Opinion

and Order denying Petitioner’s habeas petition.   See ECF Nos.

11, 12.

     On November 1, 2019, Petitioner filed a notice of appeal,

as well as an application to proceed IFP on appeal.    See ECF

Nos. 13, 14.   Pursuant to Federal Rule of Appellate Procedure

24(a)(1), a court may grant a petitioner IFP status on appeal

where the petitioner shows, in the detail required by Form 4 of

the Appendix of Forms, that he is unable to pay or to give
security for the fees and costs on appeal.   A petitioner must

also state the issues that he intends to present on appeal.   See

Fed. R. App. P. 24(a)(1).

     Under Local Appellate Rule 24.1(c), a prisoner seeking IFP

status on appeal of the denial of a habeas petition, 1 must file

“an affidavit of poverty in the form prescribed by the Federal

Rules of Appellate Procedure accompanied by a certified

statement of the prison account statement(s) (or institutional

equivalent) for the 6 month period preceding the filing of the

notice of appeal.”   L. App. R. 24.1(c).

     Here, Petitioner’s application for IFP status does not

include an affidavit of poverty or a six-month prison account

statement certified by a prison official. Petitioner’s

application also does not include the issues he intends to raise

on appeal.   Petitioner has thus failed to comply with the

applicable rules and his motion must be denied without prejudice

until such time as he has cured these deficiencies.

     For the reasons set forth above, Petitioner’s motion for

leave to proceed in forma pauperis on appeal is denied without

prejudice.   Petitioner may file another application for leave to


1  Paragraph (c) of Local Appellate Rule 24.1 applies to “cases
filed in which 28 U.S.C. § 1915(b) does not apply.” L. App. R.
24.1(c). The Third Circuit has held that § 1915(b) does not
apply to habeas petitions or to appeals of denials of habeas
petitions. See Santana v. United States, 98 F.3d 752, 756 (3d
Cir. 1996).

                                 2
proceed in forma pauperis on appeal within 30 days of this

Opinion and accompanying Order.   If Petitioner wishes to refile

his application, he must do so by filing a new application

accompanied by a certified, six-month prison account statement

and a statement of the issues he intends to raise on appeal.      An

appropriate Order follows.



Dated: November 5, 2019                s/ Noel L. Hillman    __
At Camden, New Jersey                 NOEL L. HILLMAN, U.S.D.J.




                                  3
